DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0167973 to Pisarev et al., hereinafter Pisarev, in view of US 10,092,762 to Jiang et al., hereinafter Jiang.
Regarding claim 4, Pisarev discloses a current stimulation device (Fig 2: EMS device 200) comprising: a main body (central body 202); a first electrode (electrode 201); a second electrode (electrode 203); an output circuity arranged in the main body (para 0077); and a controller configured to control the output circuity (para 0077), wherein the output circuity is configured to output or supply a first electric signal or a second electric signal as a selected electrical signal (para 0075), wherein the selected electrical signal being formed consisting of at least a first pulse group, a second pulse group and a third pulse group (para 0157-0158: the broadly disclosed signal is described as having a ramp up [first pulse group], a series of pulses [second group], and a ramp down [third group), the first pulse group being a first pulse train including at least a first pulse with a first amplitude, and a pulse output after the first pulse with an amplitude larger than the first amplitude (para 0157-0158: ramping up requires an increase in amplitude with at least 2 pulses), the second pulse group being a second pulse train including a plurality of pulses with a second amplitude (para 0157-0158: pulse burst), and ASLAN LAW, P.C.Application No.: 16/632,346Docket No.: 5006-0002PUS1Page 3 of 9the third pulse group being a third pulse train including at least a third pulse with a third amplitude and a subsequent pulse output after the third pulse with an amplitude smaller than the third amplitude (para 0157-0158: ramping down requires a decrease in amplitude of pulses), if the first electric signal is selected, then the output circuity is configured to set a first duration of the first pulse train less than one second (para 0158: ramp up duration is, e.g., 0.1, 0.2, 0.5 sec) if the second electric signal is selected, then the output circuity is configured to set the first duration of the first pulse train more than one second (para 0158: ramp down duration is, e.g., 1.5, 2, 2.5 sec), the first duration is required for outputting all pulses in the first pulse train, the output circuity is further configured to output the first pulse train starting at a beginning of the first duration, the output circuity is further configured to output said all pulses in the first pulse train finishing at an end of the first duration, the output circuity is further configured to output a final pulse in the first pulse train finishing at an end of the first duration, the output circuity is further configured to output the first pulse with the first amplitude in the first pulse train at said beginning of the first duration, and an amplitude of a pulse at said end of the first duration is larger than the first amplitude (para 0157-0158: the ramp up time takes up the entirety of the first duration because its purpose is to apply stimulation without harming the body by immediate strong stimulation.
Pisarev does not disclose wherein the selected electrical signal having an amplitude less than 20 mA.
However, Jiang teaches wherein the selected electrical signal having an amplitude less than 20 mA (Col 18, lines 25-47). Jiang also teaches a more detailed description of the pulse groups as shown in Fig 6B: wherein the selected electrical signal being formed consisting of at least a first pulse group (cycle ramp up), a second pulse group (cycle on) and a third pulse group (cycle ramp down), the first pulse group being a first pulse train including at least a first pulse with a first amplitude, and a pulse output after the first pulse with an amplitude larger than the first amplitude (see pulses of cycle ramp up duration), the second pulse group being a second pulse train including a plurality of pulses with a second amplitude (see pulses of cycle on time duration), and ASLAN LAW, P.C.Application No.: 16/632,346Docket No.: 5006-0002PUS1Page 3 of 9the third pulse group being a third pulse train including at least a third pulse with a third amplitude and a subsequent pulse output after the third pulse with an amplitude smaller than the third amplitude (see cycle ramp down time duration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the current stimulation device of Pisarev with the specific current parameters, as taught by Jiang, for purpose of providing rapid feedback and identifying optimal stimulation parameters (Col 3, lines 30-34).
Regarding claim 6, Pisarev further teaches wherein the main body has a ring-shaped portion (para 0083).

Claims 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pisarev in view of Jiang as applied to claim 4 above, and further in view of US 2015/0321000 to Rosenbluth et al., hereinafter Rosenbluth (cited previously).
Regarding claim 5, Pisarev teaches wherein the main body has a ring shaped portion (para 0083).
Pisarev does not specifically disclose wherein the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion, the inside surface is configured to contact with a distal portion or around the distal portion of extremities, and both of the first electrode and the second electrode are configured to contact with the distal portion or around the distal portion of extremities directly to apply the selected electrical signal to the distal portion or around the distal portion of extremities.
However, Rosenbluth teaches the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion (Fig 14H-L; para 0166), the inside surface is configured to contact with a distal portion or around the distal portion of extremities (Fig 14H-L; para 0166: wristband placed on wrist), and both of the first electrode and the second electrode are configured to contact with the distal portion or around the distal portion of extremities directly to apply the selected electrical signal to the distal portion or around the distal portion of extremities (para 0137, 0166). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the ring shaped main body of Pisarev wherein the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion, the inside surface is configured to contact with a distal portion or around the distal portion of extremities, and both of the first electrode and the second electrode are configured to contact with the distal portion or around the distal portion of extremities directly to apply the selected electrical signal to the distal portion or around the distal portion of extremities, as taught by Rosenbluth, for purpose of effectively reducing tremor without the side effects of drugs or risks of surgery (para 0088).
Regarding claim 7, Pisarev teaches wherein the main body has a ring shaped portion (para 0083).
Pisarev does not specifically disclose wherein the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion.
However, Rosenbluth teaches the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion (Fig 14H-L; para 0166). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the ring shaped main body of Pisarev wherein the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion, as taught by Rosenbluth, for purpose of effectively reducing tremor without the side effects of drugs or risks of surgery (para 0088).
Regarding claim 8, Pisarev teaches the limitations of claim 4, but does not specifically disclose the first electrode and the second electrode are arranged on an inside surface of the main body.
However, Rosenbluth teaches the first electrode and the second electrode are arranged on an inside surface of the main body (Fig 14H-L; para 0166). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the main body of Pisarev wherein the first electrode and the second electrode are arranged on an inside surface of the main body, as taught by Rosenbluth, for purpose of effectively reducing tremor without the side effects of drugs or risks of surgery (para 0088).
Regarding claim 9, Pisarev teaches wherein the main body has a ring shaped portion (para 0083).
Pisarev does not specifically disclose wherein the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion, the inside surface is configured to contact with a distal portion or around the distal portion of extremities.
However, Rosenbluth teaches the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion (Fig 14H-L; para 0166), the inside surface is configured to contact with a distal portion or around the distal portion of extremities (Fig 14H-L; para 0166: wristband placed on wrist). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the ring shaped main body of Pisarev wherein the first electrode and the second electrode are arranged on an inside surface of the ring-shaped portion, the inside surface is configured to contact with a distal portion or around the distal portion of extremities, as taught by Rosenbluth, for purpose of effectively reducing tremor without the side effects of drugs or risks of surgery (para 0088).
Regarding claim 10, Pisarev discloses the limitations of claim 4, but does not disclose wherein the first electrode and the second electrode are arranged on an inside surface of the main body, andASLAN LAW, P.C.Application No.: 16/632,346Docket No.: 5006-0002PUS1 Page 6 of 9the inside surface is configured to contact with a distal portion or around the distal portion of extremities.
However, Rosenbluth teaches the first electrode and the second electrode are arranged on an inside surface of the main body (Fig 14H-L; para 0166), the inside surface is configured to contact with a distal portion or around the distal portion of extremities (Fig 14H-L; para 0166: wristband placed on wrist). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the main body of Pisarev wherein the first electrode and the second electrode are arranged on an inside surface of the main body, the inside surface is configured to contact with a distal portion or around the distal portion of extremities, as taught by Rosenbluth, for purpose of effectively reducing tremor without the side effects of drugs or risks of surgery (para 0088).
Regarding claim 11, Rosenbluth discloses the limitations of claim 4, but does not disclose wherein the first electrode and the second electrode are arranged on an inside surface of the main body, the inside surface is configured to contact with a distal portion or around the distal portion of extremities, and both of the first electrode and the second electrode are configured to contact with the distal portion or around the distal portion of extremities directly to apply the selected electrical signal to the distal portion or around the distal portion of extremities.
However, Rosenbluth teaches the first electrode and the second electrode are arranged on an inside surface of the main body (Fig 14H-L; para 0166), the inside surface is configured to contact with a distal portion or around the distal portion of extremities (Fig 14H-L; para 0166: wristband placed on wrist), and both of the first electrode and the second electrode are configured to contact with the distal portion or around the distal portion of extremities directly to apply the selected electrical signal to the distal portion or around the distal portion of extremities (para 0137, 0166). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the main body of Pisarev wherein the first electrode and the second electrode are arranged on an inside surface of the main body, the inside surface is configured to contact with a distal portion or around the distal portion of extremities, and both of the first electrode and the second electrode are configured to contact with the distal portion or around the distal portion of extremities directly to apply the selected electrical signal to the distal portion or around the distal portion of extremities, as taught by Rosenbluth, for purpose of effectively reducing tremor without the side effects of drugs or risks of surgery (para 0088).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792